internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom corp plr-121191-00 date date number release date index number legend parent sub sub target business a country w state x date y date z dear this responds to your date request for a ruling on certain federal_income_tax consequences of completed and proposed transactions the information submitted is summarized below parent a country w corporation wholly owns sub and sub each of whom are state x corporations sub was organized solely for the purpose of being the acquiring_corporation in the transaction described below on date y sub and target a state x corporation entered into a merger agreement pursuant to which target will merge with and into sub in exchange for parent stock and cash the merger the transaction was consummated on date z for what are represented to be valid business reasons parent proposes to transfer all of its sub stock to sub the transfer parent has made the following representations regarding the transaction a to the best of parent’s knowledge and belief but for the effect of the proposed transaction the merger qualifies as a reorganization under sec_368 by reason of sec_368 of the code b to the best of taxpayer’s knowledge and belief the proposed transfer will qualify as a transfer to a controlled_corporation under sec_351 of the code sec_3 of revproc_2001_3 2001_1_irb_111 provides that the internal_revenue_service will not rule on the qualification of a transaction as a reorganization under sec_368 by reason of sec_368 although revproc_2001_3 provides a general no-rule policy concerning sec_368 the service will rule on collateral issues where the consequences of qualification are not adequately addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin based solely on the information submitted and the representations set forth above we rule as follows the post-merger contribution by parent of its sub stock to sub will not preclude the merger from qualifying as a reorganization under sec_368 by reason of sec_368 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings specifically no opinion is expressed as to whether the merger satisfies the requirements under sec_368 and sec_368 or whether the transfer qualifies under sec_351 this ruling letter is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the proposed transaction should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the proposed transaction is completed sincerely associate chief_counsel corporate by gerald b fleming senior technician reviewer branch
